Case 2:20-cv-00390-WS-B Document 19 Filed 04/07/21 Page 1 of 3                 PageID #: 122




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           NORTHERN DIVISION

RICHARD C. BYRD, et al.,                       )
                                               )
       Plaintiffs,                             )
                                               )
v.                                             ) CIVIL ACTION 20-0390-WS-B
                                               )
THE CITY OF SELMA,                             )
                                               )
       Defendant.                              )

                                           ORDER
       The plaintiffs purported to serve the defendant by a certified mailing addressed to
“The City of Selma, c/o City Clerk.” (Doc. 6-1). The mailing was signed for by Tameka
Austin, who is not the city clerk. (Id.). Before the action was transferred to the
undersigned, the plaintiffs requested the clerk to enter default against the defendant,
(Doc. 8), which was done. (Doc. 9). Following transfer to the undersigned, the Court
denied the plaintiffs’ motion for entry of default judgment, (Doc. 11), based on the
plaintiffs’ failure to provide any evidence regarding damages. (Doc. 13). The Court
denied the plaintiffs’ second motion for entry of default judgment, (Doc. 14), based on
the plaintiffs’ failure to properly serve the defendant. (Doc. 15 at 5). Because service
was bad, the Court set aside entry of default, (id.), and because over six months had
passed since the complaint was filed (indeed, over three months had passed before the
plaintiffs sought entry of default), the complaint was exposed to dismissal under Rule
4(m). The Court found no good cause for the plaintiffs’ failure to serve the defendant
within the 90-day window of Rule 4(m), but in its discretion provided the plaintiffs “one
final opportunity” to perfect service; the plaintiffs were ordered to file proof of proper
service on the defendant no later than March 17, 2021, “failing which this action will be
dismissed without prejudice and without further notice.” (Id. at 7).
Case 2:20-cv-00390-WS-B Document 19 Filed 04/07/21 Page 2 of 3              PageID #: 123




       Alias summons was issued to “James Perkins, Jr. Mayor, The City of Selma.”
(Doc. 17). A process server delivered process to Marion Harris, identified in the return as
an administrative assistant in the mayor’s office. (Doc. 18).
       “A … municipal corporation … must be served by … delivering a copy of the
summons and of the complaint to its chief executive officer ….” Fed. R. Civ. P.
4(j)(2)(A). “The term ‘delivering’ appears to refer to personal service.” Dyer v. Wal-
Mart Stores, Inc., 318 Fed. Appx. 843, 844 (11th Cir. 2009). The plaintiffs, who filed
only a return of service without any explanatory remarks, have failed to demonstrate that
delivery to someone other than Mayor Perkins sufficed to properly serve the defendant
under Rule 4(j)(2)(A).
       Service on a municipal corporation under Rule 4(j) may also be accomplished by
“serving a copy of [the summons and complaint] in the manner prescribed by that state’s
law for serving a summons or like process on such a defendant.” Fed. R. Civ. P.
4(j)(2)(B). Alabama law provides for service on municipalities “by serving the chief
executive officer or the clerk, or other person designated by appointment or by statute to
receive service of process.” Ala. R. Civ. P. 4(c)(8). Proper service on Mayor Perkins
would thus be proper service on the defendant.
       Alabama law requires that “[t]he person serving process … deliver a copy of the
process and accompanying documents to the person to be served.” Ala. R. Civ. P.
4(i)(1)(C). As the Court noted in its previous order, the “person to be served” means a
specific human being identified by name. (Doc. 15 at 2-3). In this case, that person is
Mayor Perkins. As noted, “delivery” under federal law denotes personal service on that
individual, and the plaintiffs have not attempted to show that the same term means
something different under Alabama law. Nor does Rule 4(i)(1)(C) by its terms provide




                                             []
                                             2
Case 2:20-cv-00390-WS-B Document 19 Filed 04/07/21 Page 3 of 3                   PageID #: 124




for service on the person to be served by delivery to someone other than the person to be
served.1
       In short, the plaintiffs have attempted service of process on Mayor Perkins, but
they have failed to file materials proving that they properly served him. As set forth in
the Court’s previous order, such a demonstration was required no later than March 17,
2021, failing which this action would be dismissed without prejudice pursuant to Rule
4(m). Three weeks after that deadline, no such proof has been submitted, and the
defendant has not answered or appeared.
       For the reasons set forth above, this action is dismissed without prejudice
pursuant to Rule 4(m).


       DONE and ORDERED this 7th day of April, 2021.


                                                    s/ WILLIAM H. STEELE
                                                    UNITED STATES DISTRICT JUDGE




       1
         The process server checked a box stating that Harris, an administrative assistant, is
“designated by law to accept service of process on behalf of” the defendant. (Doc. 18). That is
an extremely dubious proposition but, even were it so, it would not aid the plaintiffs. A
municipality can be served by service on a person designated by law to receive service of
process, Ala. R. Civ. P. 4(c)(8), but (as explained in the Court’s previous order) good service
would require that process have been addressed to Marion Harris by name.


                                               []
                                               3
